SPEER, District Judge.
After hearing the arguments of counsel, and reading and considering the complete and learned report of Hon. Max Isaac, Special Master, and the exceptions thereto, and the record in the cause, it is, upon consideration, adjudged and decreed that the findings of the master are in all respects in accordance with the law, and his conclusions are affirmed, and his report is adopted as the opinion, conclusions, and judgment of the court.
It is further ordered, adjudged, and decreed that Max Isaac, Special Master, be and he is hereby allowed the sum of $50 for his services as special master in this reference, and the further sum of $21, costs incurred by him for stenographic services in said reference. Ret said sums, together with all court costs occasioned because of said objections, be taxed by the clerk against the objecting creditors; i. e., Ragan, Malone & Co.